Citation Nr: 0115960	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  98-00 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability by reason of the veteran's 
service connected disability. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to August 
1962.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied entitlement to a total 
rating. 

The case was previously before the Board in July 1999, at 
which time it was Remanded to afford the veteran a current 
pulmonary examination and to consider his claim in light of 
revised evaluation criteria.  The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issue on appeal.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Service connection is established for bronchial asthma, 
evaluated as 60 percent disabling.  

3.  The veteran also has a schizophrenic disorder that is not 
service connected.

4.  The veteran has a high school education and vocational 
training as an electrician.  He also has experience as a 
salesman.  

5.  Pronounced bronchial asthma with marked loss of weight or 
other evidence of severe impairment of health is not 
demonstrated; more than one asthmatic attack per week with 
episodes of respiratory failure or requiring (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications are not clinically demonstrated, and pulmonary 
function test results demonstrating lung function less than 
FEV-1 of 40 to 55-percent predicted, or FEV-1/FVC of 40 to 55 
percent is not shown.

6.  The veteran's service connected disability does not 
render him unemployable.
CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
individual unemployability due to a service-connected 
disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
and Supp. 2000); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim for a total 
disability rating based on his service-connected disability. 

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) ("VCAA").  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  The Board finds that even though this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
veteran in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  There is no suggestion that there 
are any outstanding treatment records pertaining to the 
veteran's service-connected disability.  The veteran has been 
informed of the requisites to establish his claim, and he was 
informed of his right to submit additional evidence.  In 
short, the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate his claim, and the Board will 
proceed with appellate disposition on the merits.

In order to establish service connection for a total rating 
based upon individual unemployability due to service- 
connected disabilities, there must be an impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993). Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations essentially establish objective and subjective 
standards for an award of total rating based on 
unemployability.  When the veteran's schedular rating is less 
than total (for a single or combination of disabilities) or, 
he does not have a single rating at 60 percent or more, a 
total rating may nonetheless be assigned when there are two 
or more disabilities, at least one disability is ratable at 
40 percent or more, and any additional disabilities result in 
a combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).

A total disability rating may also be assigned on an extra-
schedular basis, pursuant to the procedures set forth in 38 
C.F.R. § 4.16(b), for veterans who are unemployable by reason 
of service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  It is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  For VA purposes, the term 
"unemployability" is synonymous with an inability to secure 
and follow a substantially gainful occupation.  VAOPGPREC 75- 
91; 57 Fed. Reg. 2317 (1992).

It bears emphasis, however, that the sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

Service connection has been established for bronchial asthma, 
currently evaluated as 60 percent disabling.  In March 1963, 
the veteran reported being employed as a salesman with Sears 
and that his hobbies included automobile mechanics.

The veteran was afforded a VA mental disorders examination in 
September 1996.  In that context, it was documented that the 
veteran was a high school graduate; he has received 
vocational training as an electrician and even worked for 
several years as a licensed electrician.  He reported being 
last employed some 14 years prior to that examination and 
that he lost his electrician's license several years before 
the examination.  The veteran claimed that he was unable to 
do his job adequately due to his mental infirmity and asthma.  
The veteran's family reported that the veteran had difficulty 
establishing and maintaining stable relationships due to his 
aggressive behavior.  The veteran's neuropsychiatric disorder 
has been determined to be unrelated to his service-connected 
bronchial asthma, and service connection is not in effect for 
that disability.

The schedular criteria for evaluating respiratory disorders 
were changed effective on October 7, 1996.  Where the law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will be applied.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  It is observed that the RO has evaluated the 
veteran's claim for a total rating based on his respiratory 
disorder in accordance with both the old and new rating 
criteria, and the Board will likewise consider the veteran's 
claim.

Bronchial asthma is rated under 38 C.F.R. § 4.97, Code 6602.  
Under the prior version of Code 6602, a 100 percent rating 
was assigned for pronounced bronchial asthma, characterized 
by asthmatic attacks very frequently with severe dyspnea on 
slight exertion between attacks and with marked loss of 
weight or other evidence of severe impairment of health.  A 
60 percent rating was assigned for severe bronchial asthma, 
characterized by frequent attacks of asthma (one or more 
attacks weekly), marked dyspnea on exertion between attacks 
with only temporary relief by medication; more than light 
manual labor precluded.  A 30 percent rating was assigned for 
moderate bronchial asthma, characterized by asthmatic attacks 
rather frequent (separated only by 10-14 day intervals) with 
moderate dyspnea on exertion between attacks.  In a notation 
following Code 6602, it is indicated that in the absence of 
clinical findings of asthma at the time of examination, a 
verified history of asthmatic attacks must be of record.

Disability evaluations for respiratory disorders under the 
new criteria are, in part, established by specific test level 
results upon administration of pulmonary function tests after 
bronchodilatation.  See Federal Register, Volume 61, No. 173, 
September 5, 1996, page 46720-46731.  (Comments to Final 
Rule).  The revised criteria effective from October 7, 1996 
are as follows: a 100 percent rating is assigned in the 
following instances: FEV-1 less than 40 percent predicted, 
or; FEV-1/FVC less than 40 percent, or; more than one attack 
per week with episodes of respiratory failure, or; requires 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  The 
following criteria warrant a 60 percent rating: FEV-1 of 40 
to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, 
or; at least monthly visits to a physician for required care 
of exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral ) corticosteroids.  A 
30 percent rating is warranted given the following criteria: 
FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 
70 percent, or; daily inhalational or oral bronchodilator 
therapy, or; inhalational anti- inflammatory medication.  As 
in the old version, in the absence of clinical findings of 
asthma at time of examination, a verified history of 
asthmatic attacks must be of record.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claim.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's disability at issue.  

The record demonstrates that the veteran was afforded a 
pulmonary examination in September 1999.  The examiner noted 
that in addition to his service-connected bronchial asthma, 
the veteran has a history of allergic rhinitis, for which he 
underwent regular treatment with desensitization vaccines 
(dust mites), and that he also suffered from anxiety 
neurosis.  The veteran reported that he suffered from asthma 
attacks when exposed to cold or hot temperatures, cigarette 
fumes and dust.  He claimed multiple visits to the emergency 
room or clinic due to asthma.  The examiner noted that the 
record reflected the absence of hospital admissions due to 
bronchitis, pneumonia, or asthma exacerbations.  The examiner 
also observed that once in March 1995 the veteran was 
afforded Kenalog treatment; approximately one year later, he 
was again afforded Kenalog.  In August 1997, Kenalog was 
again administered due to an asthma exacerbation.  In June 
1999, Kenalog was again administered.  Ordinarily, the 
veteran used inhalational or oral bronchodilator therapy.  
Diagnostic results were mild airflow obstruction without 
response to bronchodilators.  Lung volumes were reported as 
normal.  Chest X-rays were reported with blunted right 
costophrenic sulci due to pleural thickening.  The examiner 
additionally commented that clinical evidence indicated 
pronounced employment handicap due to service-connected 
asthma. 

The accompanying pulmonary function test reflected FVC that 
was 133% of predicted and an FEV1 of 115%, post 
bronchodilator.  The pre bronchodilator results were only 
126% of predicted for FVC and 108% for FEV1.

The diagnostic criteria are quite well tailored to the 
veteran's disability.  Asthma attacks requiring systemic 
(oral or parenteral) high dose corticosteroids or immuno-
suppressive medications are not clinically demonstrated at a 
frequency greater than once a year.  The Board additionally 
observes that pulmonary function test results demonstrating 
lung function less than FEV-1 of 40 to 55-percent predicted, 
or FEV-1/FVC of 40 to 55 percent are not shown.  The Board 
additionally observes that the veteran's weight has remained 
relatively constant at 180 pounds for some years and other 
evidence of severe impairment of health is not demonstrated 
in the record.  Moreover, the record does not support any 
hospitalization for episodes of respiratory failure.  
Accordingly, the veteran's service-connected disability is 
not shown to support more than the assigned 60 percent 
evaluation.  That evaluation level is consistent with a 
handicap that, while severe or pronounced, would not preclude 
all forms of gainful employment.  

There is no competent evidence of record which indicates that 
the veteran's respiratory condition has caused marked 
interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  Thus, there is no basis 
for consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996). 

The Board has no doubt that the veteran's service-connected 
disability does in fact have an adverse impact on his 
employability and is significantly disabling as reflected by 
the 60 percent rating.  However, in light of the medical 
evidence currently of record, and the absence of a medical 
opinion stating that he cannot work because of his service-
connected disability, the Board must conclude that the 
preponderance of the evidence is against assignment of a 
TDIU, and the appeal is denied.  As the preponderance of the 
evidence is against the claim, benefit of the doubt doctrine 
is inapplicable.  See Gilbert, 1 Vet. App. at 55-56.



ORDER

Entitlement to TDIU is denied.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

